DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 2/7/2022 has been entered. Claims 21-22 have been added. Claims 3, 6-7, 10, 13-14, 17 and 20 have been cancelled. Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19, and 21-22 remain pending in the application.

Claim Objections
Claim 22 is objected to because of the following informalities:
Claim 22 recites “further Comprising:” and should apparently recite “further comprising:”.
Appropriate correction is required.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Goldberg et al. (US Patent Application Publication 2014/0016037), referred to as Goldberg herein [previously cited].
Jo et al. (US Patent Application Publication 2012/0144347), referred to as Jo herein [previously cited].
Kung et al. (US Patent Number 5,742,286), referred to as Kung herein [previously cited].

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 15-16, 18-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg in view of Jo in further view of Kung.

Regarding claim 1, Goldberg discloses an information processing apparatus comprising: at least one processor that executes a display control process (Goldberg, Figs. 1-2 with ¶0031-¶0032 – computer display integrating mobile device display. ¶0043-¶0044 – computer processor executing instructions stored in hardware memory)
to display a first display screen displayed on a display of a representative terminal device as a remote operation screen for collective remote operation of 
the remote operation screen being specified as a target by a user from 
wherein in the display control process, upon receipt of the user input operation in the first display region on the remote operation screen in the reception process, the processor: displays, in the first display region, a first screen that shows a result of the user input operation to the representative terminal device (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0035 – when items are dragged into or out of the mobile device display representation, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface); and
displays, in the 
However, Goldberg appears not to expressly disclose a copy of a screen that is displayed on a display of the multiple terminal devices. However, in the same field of endeavor, Jo discloses displaying a remote screen on a local device and sharing information with the remote device (Jo, Abstract), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the screen copies of Goldberg as modified to include a third remote device screen copy based on the teachings of Jo. The motivation for doing so would have been to enable the user to more conveniently manage additional devices simultaneously (Jo, ¶0005).
However, Goldberg as modified appears not to expressly disclose the input of the user operation to the multiple terminal devices other than the representative terminal device.
However, in the same field of endeavor Kung discloses drag and drop file transfer (Kung, Abstract with 5:34-49)
to the multiple terminal devices other than the representative terminal device (Kung, Fig. 2A-2F with 5:50-7:60 and 3:65-4:26 – drag and drop files to multiple device targets).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Goldberg as modified to transferring to multiple targets based on the teachings of Kung. The motivation for doing so would have been to reduce repetition and burden in operations which must be repeated for multiple systems (Kung, 3:65-4:26).

Regarding claim 2, Goldberg as modified discloses the elements of claim 1 above, and further discloses wherein the multiple terminal devices include two or more terminal devices in addition to the representative terminal device (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and 
and wherein in the display control process, upon receipt of the user input operation on the remote operation screen in the first display region in the reception process, the processor: displays, in the first display region, the result of the user input operation; and collectively displays, in the second display region, copies of multiple screens that are displayed respectively on the two or more terminal devices and that show the result of the user input operation to the two or more terminal devices (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface.  Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously. Kung, Fig. 2A-2F with 5:50-7:60 and 3:65-4:26 – drag and drop files to multiple device targets).

Regarding claim 4, Goldberg as modified discloses the elements of claim 1 above, and further discloses wherein in the display control process, the processor displays, in a third display region, a window screen through which the processor receives an input of a user operation for copying a file as the remote operation, the user operation for copying the file being designation of a destination of the file to be copied, the third display region being different from the first display region (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface. Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously).

Regarding claim 5, Goldberg as modified discloses the elements of claim 1 above, and further discloses wherein the first display screen in the first display region is for exclusive remote operation of the representative terminal device as well as the collective remote operation of multiple terminal devices, wherein the processor executes a mode reception process to receive an input of selecting either one of a single mode and a batch mode, wherein in the single mode, the processor allows the user to perform the exclusive remote operation of the representative terminal device on the remote operation screen (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface),
and wherein in the batch mode, the processor allows the user to perform the collective remote operation of the multiple terminal devices on the remote operation screen (Kung, Fig. 2A-2F with 5:50-7:60 and 3:65-4:26 – drag and drop files to multiple device targets).


Regarding claim 8, Goldberg discloses an information processing method comprising:  display (Goldberg, Figs. 1-2 with ¶0031-¶0032 – computer display integrating mobile device display. ¶0043-¶0044 – computer processor executing instructions stored in hardware memory)
control to display a first display screen displayed on a display of a representative terminal device as a remote operation screen for collective remote operation of 
wherein in the display control, upon receipt of the user input operation in the first display region on the remote operation screen in the reception: in the first display region, a first screen that shows a result of the user input operation to the representative terminal device is displayed (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0035 – when items are dragged into or out of the mobile device display representation, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface); and
in the 
However, Goldberg appears not to expressly disclose a copy of a screen that is displayed on a display of the multiple terminal devices. However, in the same field of endeavor, Jo discloses displaying a remote screen on a local device and sharing information with the remote device (Jo, Abstract), including displaying three copies of mobile device screens at once (Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the screen copies of Goldberg as modified to include a third remote device screen copy based on the teachings of Jo. The motivation for doing so 
However, Goldberg as modified appears not to expressly disclose the input of the user operation to the multiple terminal devices other than the representative terminal device.
However, in the same field of endeavor Kung discloses drag and drop file transfer (Kung, Abstract with 5:34-49)
to the multiple terminal devices other than the representative terminal device (Kung, Fig. 2A-2F with 5:50-7:60 and 3:65-4:26 – drag and drop files to multiple device targets).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Goldberg as modified to transferring to multiple targets based on the teachings of Kung. The motivation for doing so would have been to reduce repetition and burden in operations which must be repeated for multiple systems (Kung, 3:65-4:26).

Regarding claim 9, Goldberg as modified discloses the elements of claim 8 above, and further discloses wherein the multiple terminal devices include two or more terminal devices in addition to the representative terminal device (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface.  Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously),
and wherein in the display control, upon receipt of the user input operation on the remote operation screen in the first display region: in the first display region, the result of the user input operation is displayed; and in the second display region, copies of multiple screens that are displayed 

Regarding claim 11, Goldberg as modified discloses the elements of claim 8 above, and further discloses wherein in the display control, in a third display region, a window screen through which the processor receives an input of a user operation for copying a file as the remote operation is displayed, the user operation for copying the file being designation of a destination of the file to be copied, the third display region being different from the first display region (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface. Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously).

Regarding claim 12, Goldberg as modified discloses the elements of claim 8 above, and further discloses wherein the first display screen in the first display region is for exclusive remote operation of the representative terminal device as well as the collective remote operation of multiple terminal devices, wherein the information processing method comprises a mode reception to receive an input of selecting either one of a single mode and a batch mode, wherein in the single mode, the user performs the exclusive remote operation of the representative terminal device on the remote operation screen 
and wherein in the batch mode, the user performs the collective remote operation of the multiple terminal devices on the remote operation screen (Kung, Fig. 2A-2F with 5:50-7:60 and 3:65-4:26 – drag and drop files to multiple device targets).


Regarding claim 15, Goldberg discloses a non-transitory computer-readable storage medium that stores a program executed by at least one processor of an information processing apparatus, wherein the program causes the processor to (Goldberg, Figs. 1-2 with ¶0031-¶0032 – computer display integrating mobile device display. ¶0043-¶0044 – computer processor executing instructions stored in hardware memory):
display a first display screen displayed on a display of a representative terminal device as a remote operation screen for collective remote operation of 

and display, in the 
However, Goldberg appears not to expressly disclose a copy of a screen that is displayed on a display of the multiple terminal devices. However, in the same field of endeavor, Jo discloses displaying a remote screen on a local device and sharing information with the remote device (Jo, Abstract), including displaying three copies of mobile device screens at once (Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the screen copies of Goldberg as modified to include a third remote device screen copy based on the teachings of Jo. The motivation for doing so would have been to enable the user to more conveniently manage additional devices simultaneously (Jo, ¶0005).
However, Goldberg as modified appears not to expressly disclose the input of the user operation to the multiple terminal devices other than the representative terminal device.
However, in the same field of endeavor Kung discloses drag and drop file transfer (Kung, Abstract with 5:34-49)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the transfer operation of Goldberg as modified to transferring to multiple targets based on the teachings of Kung. The motivation for doing so would have been to reduce repetition and burden in operations which must be repeated for multiple systems (Kung, 3:65-4:26).

Regarding claim 16, Goldberg as modified discloses the elements of claim 15 above, and further discloses wherein the multiple terminal devices include two or more terminal devices in addition to the representative terminal device (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface.  Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously),
and wherein upon receipt of the user input operation on the remote operation screen in the first display region, the program causes the processor to: display, in the first display region, the result of the user input operation; and collectively display, in the second display region, copies of multiple screens that are displayed respectively on the two or more terminal devices and that show the result of the user input operation to the two or more terminal devices (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface.  Jo, Figs. 4-12 with 

Regarding claim 18, Goldberg as modified discloses the elements of claim 15 above, and further wherein, the program causes the processor to, in a third display region, a window screen through which the processor receives an input of a user operation for copying a file as the remote operation, the user operation for copying the file being designation of a destination of the file to be copied, the third display region being different from the first display region (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface. Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously).

Regarding claim 19, Goldberg as modified discloses the elements of claim 15 above, and further discloses wherein the first display screen in the first display region is for exclusive remote operation of the representative terminal device as well as the collective remote operation of multiple terminal devices, wherein the program causes the processor to execute a mode reception process to receive an input of selecting either one of a single mode and a batch mode, wherein in the single mode, the processor allows a user to perform the exclusive remote operation of the representative terminal device on the remote operation screen (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0034 – when items are dragged into or out of the mobile device display, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface),


Regarding claim 21, Goldberg as modified discloses the elements of claim 1 above, and further discloses wherein upon receipt of the user input operation in the second display region on the second display screen in the reception process, the processor, in the display control process, displays the first display screen of the representative terminal device in the second display region and displays the second display screen of the other terminal device of the multiple terminal devices on which the user input operation is received in the first display region (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0035 – when items are dragged into or out of the mobile device display representation, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface. Jo, Figs. 4-12 with ¶0039, ¶0041, ¶0057 – screens for three devices shown simultaneously).  

Regarding claim 22, Goldberg as modified discloses the elements of claim 1 above, and further discloses a communication unit that transmits information to the multiple terminal devices (Goldberg, ¶0026-¶0028 – communication interface between the computer and mobile device. See also at least Fig. 7 with ¶0045),
wherein upon receipt of the user input operation in the first display region on the first display screen by the reception process, the processor transmits information based on the user input operation to the multiple terminal devices via the communication unit (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0035 – when items are dragged into or out of the mobile device display representation, they are transferred or moved between 
and upon receipt of the user input operation in the second display region on the remote operation screen by the reception process, performs a transmission process not to transmit information based on the input operation to the multiple terminal devices via the communication unit (Goldberg, Figs. 2-3 with ¶0032, ¶0036 – computer display includes a representation of the mobile device display. ¶0033-¶0035 – when items are dragged into or out of the mobile device display representation, they are transferred or moved between the computer and mobile device and displayed or removed from the corresponding interface. Kung, 2:65-3:7, 7:24-35 – drag and drop files to a single target).


Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
Applicant argues that:
As is apparent, in all of the relied-upon references, the goal is to be able to remotely move files or documents from a computer to another remote device, rather than remotely operating the remote device. Thus, none of the references discloses the recited remote operation screen for collective remote operation of multiple terminal devices, as called for in claim 1. Instead, Goldberg discloses a representation of the mobile device being displayed via mobile device window 210. However, Goldberg only teaches that the icons representing documents or files can be dragged between the mobile device window 210 and the PC file window 215. A user cannot operate the mobile device 255 via the mobile device window 210 similar to the remote operation screen of claim 1, which not only has a reception process to receive a user input operation thereon for operating the representative terminal device, but also operates the other of the multiple terminal devices. In this regard, the information processing apparatus of claim 1 displays the results of the user input operation for the representative terminal device in the first display region and for the multiple terminal devices other than the representative terminal device in the second display region. 
The icons or UI items 43-45 representing the neighboring devices 2 taught by Jo and the icons representing the machines 212-216 taught by Kung are similarly deficient with respect to the recited remote operation screen that is operable for collective remote 

The Examiner cannot concur with the Applicant. Commanding a mobile device to save, move, or transmit a file is an operation of the mobile device. This is consistent with Applicant’s Specification, especially Fig. 18 and the description of Fig. 18 at least at Page 4 “file drop operation”, as well as at Page 35 “operation for copying a file is received as the remote operation”. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175